Citation Nr: 0834103	
Decision Date: 10/03/08    Archive Date: 10/07/08

DOCKET NO.  07-02 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to an increased rating in excess of 10 percent 
for the service-connected Hepatitis C. 


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel




INTRODUCTION

The veteran had active military service from February 1970 to 
March 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 RO rating decision 
that denied an increased rating in excess of 10 percent for 
service-connected hepatitis C.   

The veteran was scheduled for a hearing before the Board in 
August 2007; however, in August 2007 the veteran withdrew the 
request for a personal hearing.  

The Board notes that in letters received from April to July 
2008 there is reference to a RO letter of overpayment; 
however, as the RO letter pertaining to overpayment is not in 
the claims file, the RO should review the veteran's 
correspondence to determine whether he has entered a notice 
of disagreement with the RO's overpayment determination.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

The September 2005 RO rating decision denied an increased 
rating in excess of 10 percent for service-connected 
Hepatitis C; however, the Board notes that the veteran was 
not given the proper notice under the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  

VCAA and its implementing regulations essentially include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom and the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. §§  5103(a), 5103A; 38 C.F.R. 
§§ 3.159(b), 3.159(c).

In addition, the VCAA notice must notify the veteran that, in 
order to support a claim for higher evaluation for a service-
connected disability, the evidence must show that the 
disability had become worse.  The Federal Circuit Court has 
held that VCAA requires "a deliberate act of notification 
directed to meeting the requirements of section 5103, not an 
assemblage of bits of information drawn from multiple 
communications issued for unrelated purposes."  Mayfield v. 
Nicholson, 444 F.3d 1328, 1332-1333 (Fed. Cir. 2006).  

In addition, to be in compliance with the recent decision of 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), VA needs to 
notify the veteran that: (1) to substantiate such a claim, he 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on his 
employment and daily life; (2) if the diagnostic code under 
which he is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
him demonstrating a noticeable worsening or increase in 
severity of the disability and the effect of that worsening 
has on his employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to him; (3) he must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that he may 
submit (or ask VA to obtain) that are relevant to 
establishing entitlement to increased compensation.   

Additionally, the Board notes that the veteran's last VA 
examination was in August 2005.  The veteran was scheduled 
for a VA examination in November 2006; however, the veteran 
failed to report to that examination.  The veteran was again 
scheduled for a VA examination in February 2007; however, the 
veteran failed to report to that examination.  While this 
case is in Remand status, the AMC/RO should arrange another 
opportunity for the veteran to appear for a VA examination to 
ascertain the current nature and severity of his service-
connected Hepatitis C. 

The veteran is hereby advised that failure to report to the 
scheduled examinations may result in denial of the claim.  
See 38 C.F.R. § 3.655 (2007).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the veteran and death of an immediate 
family member.  Specifically, the Board notes that, when a 
claimant fails without good cause to report for an 
examination scheduled in conjunction with a claim for 
increased rating, the claim shall be denied.  38 C.F.R. § 
3.655(a), (b).

Accordingly, the claim is REMANDED to the RO for the 
following actions:

1.  The AMC/RO should send a VCAA notice 
letter to the veteran that informs him of 
the criteria needed to establish an 
increased rating for his service-
connected Hepatitis C.  The RO should 
ensure that its letter meets the 
requirements of in Vazquez-Flores v. 
Peake, cited above.  

2.  The AMC/RO should schedule the 
veteran for an appropriate VA examination 
to determine the current severity of the 
service-connected Hepatitis C.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.  The 
examiner should state the current nature 
and extent of the veteran's service-
connected Hepatitis C.  Notice to the 
veteran of the time and place of the VA 
examination should be provided, and such 
notice of the time and place of the VA 
examination should be documented.  

3.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
issue of increased rating in excess of 10 
percent for the service-connected 
Hepatitis C should be readjudicated in 
light of all the evidence of record.  
Should the veteran again fail to report 
for the scheduled VA examination, the 
AMC/RO should consider the appropriate 
provisions of 38 C.F.R. § 3.655 as they 
apply to the veteran's increased rating 
claim.  If any benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative with a 
Statement of the Case, and afford them 
the appropriate time period for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
J. Parker
Acting Veterans Law Judge, 
Board of Veterans' Appeals  

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

